The plaintiff, through his counsel, moved for a new trial:
Because the court expressed an opinion that a promise made by the defendant to pay the note at a time when he was of full age, was made under duress because the witness told him if he did not pay he would be sued, which opinion the plaintiff, by his counsel contends is erroneous at law.
*87Because the court said in the progress of the trial, that upon a promise of defendant to pay when able, the plaintiff was bound to prove that the defendant was able to pay before action brought.
Because the court said, that an acknowledgment made after maturity of a debt contracted while defendant was a minor, and a promise to pay would not be sufficient unless the defendant was aware at the time of the promise that he was discharged of the debt by reason of his minority : all of which expressions of opinion influenced the jury in their verdict, and were, as the plaintiff contends, erroneous in law.
The motion was overruled.